DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action is in reply to the app 14607638 response to the RCE filed on 07/28/2022
Claims 1 – 35 are cancelled
Claims 36, 43, 50 are amended
Claims 36 – 55 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Response to Arguments
Response to 101
The examiner states the applicants’ arguments are not persuasive. 
The examiner states that the applicant has not addressed the 101 arguments with respect to “computer readable storage medium”. The examiner maintains the rejection with respect to the claims 50-55 are maintained.
The examiner states that applicant’s argument regard 101 eligibility is not persuasive. The applicant argues that the claims are similar to the claims found in DDR. The examiner respectfully disagrees and states that The examiner respectfully disagrees and states that the claimed invention is not comparable to the DDR claims. DDR claims would have passed the subject matter eligibility test, and Applicant’s claims are not similar. The DDR claims were directed to a significant improvement in the underlying technology (i.e. to significantly more than the abstract ideas) The Applicant's claims are directed significantly to the abstract ideas, and the only other claim elements are components that that merely implement the claimed abstract idea wherein the devices are simply a computer based system and processor. The additional element in the claim that do not amount to significantly more than the exception.
The examiner states that the pacing of the video advertisements are specific to a business challenge does not specifically arise in the realm of network computing devices. The applicants’ argument that pacing is a condition specifically arising in the networking computing devices is not persuasive as this pacing behavior can be accomplish offline. Selectively pacing the transmission of video advertisements to different types of devices is specific to a business problem and the solution is not rooted in computer technology as the claims are directed to the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);

The applicant argues that the claims clearly indicate integration into a practical application. The examiner respectfully disagrees and states that examiners rejection of prong 2a step II clearly indicates that the claims are still directed to an abstract idea and the additional elements to not push the claim elements to be integrated into a practical application.  

Applicant argues that the claims are similar to example 40, however the examples claims and the applicants invention are not similar and not solving the same problem. The examiner does not find the applicants arguments persuasive. The excess traffic being solved by example 40 is part of the core of the examples invention, the collection and control of advertisements as stated by the applicant avoids excess video traffic volume on the network isn’t persuasive because the applicants problem solving is not solving a excess traffic. As the claims are directed to different problem solving areas, the examiner does not find the applicants arguments persuasive.

With respect to Step 2B the applicant argues that the claims are eligible because of the ordered combination of the claims. Looking at the applicants claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The examiner states that independent claims 43 and 50 are additionally rejected for the same reasons as above in addition to the dependent claims 37 – 42, 44 – 49 and 51 – 54.

Response to 103
The examiner states that the applicants’ arguments are not persuasive based upon the new grounds of rejection necessitated by the applicants’ amendment.

The examiner states that that the prior art reference discloses MAK elements in the 103 rejection below.
However the updated rejection now includes SCHOEN that discloses the elements in reference to the number of ads viewed or selected as disclosed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 –  55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 36, are indefinite because it is unclear what “a defined amount more than” is modifying. The examiner states that A first user with an operating system targeted a defined amount more a second user with a second operating system meaning the targeting is in with respect to the number of ads to be sent towards A first users with a first operating system that will received 70% of the amount of advertisements vs the 2nd users of a second operating system that will receive 30% of the other operating system Or is the applicant stating that the targeting criteria stating of a define amount means that the first user with a first operating system is targeted because 70% more users have a first operating system vs 30% of users who use a second operating system. 
Independent claims 43 and 50 are similarly rejected, are indefinite because it is unclear what “a defined amount more than” is modifying. The examiner states that a first users with a associated first characteristic a defined amount more than second users associated with a second characteristic. The examiner states that if a first users with a first characteristic that will received 70% of the amount of advertisements vs the 2nd users of a second characteristic that will receive 30% of the other amount of advertisements Or is the applicant stating that the targeting criteria stating of a define amount means that the first users with a first characteristic is targeted because 70% more users have a first characteristic vs 30% of second users with a second characteristic.
The examiner requests the applicant to clarify the criteria. The examiner states that the claims are indefinite for failing to particularly point out and claim the subject matter.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 50 – 55 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claim is directed to a “Computer Readable Storage Medium”, the specification defines “computer readable storage medium” in terms that can encompass ‘other media’ such as signals. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.  


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36 – 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 36 – 42 method (i.e., a machine/manufacture), claims 43 – 49 systems (i.e., a machine/manufacture and claim(s) 50 – 55 products (i.e., a machine/manufacture – for the sake of this analysis these claims will be considered amended to be directed to one of the statutory categories). As such, claims 36 - 55 is/are drawn to one of the statutory categories of invention. 
Step 2A Prong 1: The claims recite an abstract idea of controlling delivery of video advertisement which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Claim 36, includes the following limitations:
determining, based upon run time statistics gathered from an online advertisement bidding exchange, a desired total number of video advertisements to be served out for an advertisement campaign over a first time period having a first duration, wherein the advertisement campaign is configured with criteria that specifies that  first users with first devices having a first operating system are to be targeted, by the advertisinq campaign, a defined amount more than second users with second devices having a second operating system; 
dividing the first time period into a plurality of time periods comprising a second time period having a second duration, a third time period having the second duration and a fourth time period having the second duration; 
calculating a nominal target number representing a number of video advertisements to be served in the second time period in association with the advertisement campaign configured with the criteria that specifies that  the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system;   
serving, to a first set of user devices from which the advertisement server received one or more advertisement requests, a first number of video advertisements during the second time period for the advertisement campaign configured with the criteria that specifies that  the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system, wherein the first number of video advertisements is based upon the nominal target number; 
receiving, and from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back;  
determining, based upon the first playback information, that a second number of video advertisements were successfully played back at the first set of user devices for the advertisement campaign configured with the criteria that specifies that  the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system, wherein the second number is different than the first number;  
adjusting, in a first direction and based upon first historical evidence of successful playback, the second number and the desired total number, the nominal target number to a second target number associated with the third time period, wherein the adjusting comprises:  
adjusting the nominal target number to an initial target number based upon a ratio of (i) a difference between the desired total number and the second number to (ii) remaining time periods of the plurality of time periods; and adjusting the initial target number to the second target number based upon the first historical evidence of successful playback, wherein first historical  evidence of successful playback is indicative of a ratio of the second number to the first number; 
serving, to a second set of user devices from which the advertisement server received one or more advertisement requests, a third number of video advertisements during the third time period for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system, wherein the third number of video advertisements is based upon the second target number; 
receiving, from at least one user device of the second set of user devices, second playback information indicative of video advertisements being played back; 
determining, based upon the second playback information, that a fourth number of video advertisements were successfully played back at the second set of user devices for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system, wherein the fourth number is different than the third number;  
adjusting, in a second direction and based upon second historical evidence of successful playback, the fourth number and the desired total number, the second target number to an actual target number associated with the fourth time period; and 
serving, to a third set of user devices, a fifth number of video advertisements during the fourth time period for the advertisement campaign configured with the criteria that  specifies that  the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system, wherein the fifth number of video advertisements is based upon the actual target number.
Claim 43 includes the following limitations:
determining, based upon run time statistics gathered from an online advertisement bidding exchange, a desired total number of video advertisements to be served out for an advertisement campaign over a first time period having a first duration, wherein the advertisement campaign is configured with criteria that specifies that first users associated with a first characteristic are to be targeted, by the advertising campaign, a defined amount more than second users associated with a second characteristic; 
dividing the first time period into a plurality of time periods comprising a second time period having a second duration, a third time period having the second duration and a fourth time period having the second duration; 
calculating a nominal target number representing a number of video advertisements to be served in the second time period in association with the advertisement campaign; 
serving a first number of video advertisements for the advertisement campaign during the second time period, wherein the first number of video advertisements is based upon the nominal target number; 
receiving, from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back; 
determining, based upon the first playback information, that a second number of video advertisements for the advertisement campaign were successfully played back at the first set of user devices, wherein the second number is different than the first number; adjusting, in an upward direction and based upon first historical evidence of successful playback, the second number and the desired total number, the nominal target number to a second target number associated with the third time period, wherein the adiustinq comprises: adiustinq the nominal tarqet number to an initial tarqet number based upon a ratio of (i) a difference between the desired total number and the second number to (ii) remaining time periods of the plurality of time periods; and adjusting the initial target number to the second target number based upon the first historical evidence of successful playback, wherein first historical evidence of successful playback is indicative of a ratio of the second number to the first number;
serving, a third number of video advertisements for the advertisement campaign during the third time period, wherein the third number of video advertisements is based upon the second target number; 
receiving second playback information indicative of video advertisements being played back; 
determining, based upon the second playback information, that a fourth number of video advertisements for the advertisement campaign were successfully played back at the second set of user devices, wherein the fourth number is different than the third number; 
adjusting, in a downward direction and based upon the fourth number and the desired total number, the second target number to an actual target number associated with the fourth time period;  
serving, a fifth number of video advertisements for the advertisement campaign during the fourth time period, wherein the fifth number of video advertisements is based upon the actual target number.

Claim 50 includes the following limitations:
receiving information about a desired total number of video advertisements to be served out for an advertisement campaign over a first time period having a first duration, wherein the advertisement campaign is configured with criteria that specifies that first users associated with a first characteristic are to be targeted, by the advertising campaign, a defined amount more than second users associated with a second characteristic;
dividing the first time period into a plurality of time periods comprising a second time period having a second duration, a third time period having the second duration and a fourth time period having the second duration; calculating a nominal target number representing a number of video advertisements to be served in the second time period in association with the advertisement campaign; 
serving a first number of video advertisements for the advertisement campaign during the second time period, wherein the first number of video advertisements is based upon the nominal target number; 
receiving, from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back; 
determining, based upon the first playback information, that a second number of video advertisements for the advertisement campaign were successfully played back at the first set of user devices, wherein the second number is different than the first number; adjusting, in a downward direction and based upon first historical evidence of successful playback, the second number and the desired total number, the nominal target number to a second target number associated with the third time period., wherein the adjusting comprises:  adjusting the nominal target number to an initial target number based upon a ratio of (i) a difference between the desired total number and the second number to (ii) remaining time periods of the plurality of time periods; and adjusting the initial target number to the second target number based upon the first historical evidence of successful playback, wherein first historical evidence of successful playback is indicative of a ratio of the second number to the first number;
receiving second playback information indicative of video advertisements being played back; determining, based upon the second playback information, that a fourth number of video advertisements for the advertisement campaign were successfully played back at the second set of user devices, wherein the fourth number is different than the third number; 14/607,638 Page 10 
adjusting, in an upward direction and based upon the fourth number and the desired total number, the second target number to an actual target number associated with the fourth time period; and 
serving a fifth number of video advertisements for the advertisement campaign during the fourth time period, wherein the fifth number of video advertisements is based upon the actual target number.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
computer;
set of user devices;
Processor;
Memory;
Computer-readable storage medium
online advertisement bidding exchange
These additional elements are not indicative of integration into a practical application because:
Regarding the computer, set of user devices, processor, memory, and computer readable storage medium they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the online advertisement bidding exchange, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Regarding, via a pacer module of the online video advertisement delivery system, via the advertisement server of the online video advertisement delivery system,  via the billing and reporting mechanism of the online video advertisement delivery system which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the computer, set of user devices, processor, memory, and computer readable storage medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of the computer, set of user devices, processor, memory, and computer readable storage medium are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of the computer, set of user devices, processor, memory, and computer readable storage medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. MPEP 2106.05(f).
Regarding the online advertisement bidding exchange, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Regarding, via a pacer module of the online video advertisement delivery system, via the advertisement server of the online video advertisement delivery system,  via the billing and reporting mechanism of the online video advertisement delivery system which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
Dependent Claims 37 – 42, 44 – 49, 51 – 55  further narrow the abstract idea and the additional elements disclosed in the claims have been addressed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36 – 40, are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 2014123173 – Mak et al. hereinafter as MAK in view of US Patent 8117067 – Ketchum et al. hereinafter as KETCHUM in view of US PG Pubs 20110258056 – Loffe et al. hereinafter as LOFFE in further view of  US PG Pubs 20070260515 – Schoen et al. hereinafter as SCHOEN

Regarding Claim 36:
MAK discloses:
36. A computer-implemented method for controlling an online video advertisement delivery system for online delivery of one or more video advertisements,(pacing video ad delivery, para. 0005) comprising: 
Determining, via a pacer module of the online advertisement delivery system, a desired total number of video advertisements(total viewership number, para. 0008) to be served out for an advertisement campaign over a first time period having a first duration, (total viewership number, para. 0008) wherein the advertisement campaign is configured with critirea that specifies that first users with first devices of a first client type are to be targeted by the campaign(See ref at least at para. 0036) ; 
dividing the first time period into a plurality of time periods comprising a second time period having a second duration(subdivision time increments, para. 0009), a third time period having the second duration(subdivision time increments, para. 0009) and a fourth time period having the second duration; (subdivision time increments, para. 0009)
calculating a nominal target number(views, para. 0060) representing a number of video advertisements to be served in the second time period in association with the advertisement campaign (views, para. 0060), configured with the criteria that specifies that the first users with first devices of a first client type(See ref at least at para. 0036) ;
serving, via an advertisement server of the online video advertisement delivery system and to a first set of user devices, a first number of video advertisements during the second time period, (hourly increments para. 0064) for the advertisement campaign providing for targeting first users with first devices of a first client type(See ref at least at para. 0036) wherein the first number of video advertisements is based upon the nominal target number; (para. 0064)
receiving, via a billing and reporting mechanism of the online video advertisement delivery system and  from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back; (allocated ad complete at client, para. 0059)
determining, based upon the first playback information, that a second number of video advertisements were successfully played back(para. 0009) at the first set of user devices, for the advertisement campaign configured with the criteria that specifies that first users with first devices of a first client type(See ref at least at para. 0036), are to be targeted, by the advertising campaign wherein the second number is different than the first number;  14/607,638 Page 3(various pacing ad impression to para. 0060)
adjusting,  via the pacer module of the online video advertisement delivery system and in a first direction (increase or decrease, para. 0033) and based on first historical evidence of successful playback(wherein the successful playback is interpreted to be advertising view, tracking of programing and advertising view, para. 0009, 0034),  the second number and the desired total number, (adjust, para. 0041) the nominal target number to a second target number associated with the third time period; (actual and projected viewership numbers adjusted based on viewership for each time increment, 1410 figure 14 para. 0083)
wherein the adjusting comprises:
adjusting the nominal target number to an initial target number based upon a ratio of (i) a difference between the desired total number and the second number to 
(ii) remaining time periods of the plurality of time periods; (actual and projected viewership numbers adjusted based on viewership for each time increment, figure 6 and figure 14 para. 0060, 0083) and adjusting the initial target number to the second target number based upon the first historical evidence of successful playback(tracking views,  para. 0009, 0034)
serving, via the advertisement server of the online video advertisement delivery system and to a second set of user devices from which the advertisement server received one or more advertisement requests, a third number of video advertisements during the third time period, for the advertisement campaign configured with the criteria that specifies that first users with first devices of a first client type(See ref at least at para. 0036) are to be targeted, by the advertising campaign, wherein the third number of video advertisements is based upon the second target number; (curve fitting technique, para. 0062)
receiving, via the billing and reporting mechanism of the online video advertisement delivery system and from at least one user device of the second set of user devices, second playback information indicative of video advertisements being played back; (allocated ad complete at client in response to each request, para. 0059)
determining, based upon the second playback information, (para. 0060, 0061) that a fourth number of video advertisements were successfully played back at the second set of user devices, for the advertisement campaign configured with the criteria that specifies that first users with first devices of a first client type(See ref at least at para. 0036) are to be targeted, by the advertising campaign, wherein the fourth number is different than the third number; (various pacing ad impression to para. 0060)
adjusting, via the pacer module of the online video advertisement delivery system and in a second direction and based on the second historical evidence of successful playback(tracking and views, para. 0034) fourth number and the desired total number, (increase or decrease, para. 0033) the second target number to an actual target number associated with the fourth time period; (measured, vs projected, para. 0069)
serving, via the advertisement server of the online video advertisement delivery system and to a third set of user devices, a fifth number of video advertisements for the advertisement campaign during the fourth time period, for the advertisement campaign configured with the criteria that  specifies that first users with first devices of a first client type (See ref at least at para. 0036) are to be targeted, by the advertisinq campaign,wherein the fifth number of video advertisements is based upon the actual target number. (measured, vs projected, para. 0069)
MAK does not explicitly disclose:
determining, based upon run time statistics gathered from an online advertisement bidding exchange, a desired total number of video advertisements to be served out for an advertisement campaign over a first time period having a first duration, wherein the advertisement campaign is configured with criteria that specifies that first users with first devices having a first operating system are to be targeted by the advertising campaign a defined amount more than second users with second devices having a second operating system
advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second devices having the second operating system
for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second 14/607,638Page 3devices having the second operating system, 
for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second 14/607,638Page 3devices having the second operating system
for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second 14/607,638Page 3devices having the second operating system
for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second 14/607,638Page 3devices having the second operating system
for the advertisement campaign configured with the criteria that specifies that the first users with the first devices having the first operating system are to be targeted, by the advertising campaign, the defined amount more than the second users with the second 14/607,638Page 3devices having the second operating system
MAK as disclosed above, states of the advertisement campaign providing for targeting the first user with the first devices of a first client type, however KETCHUM teaches:
determining, based upon run time statistics(historic, col 28 – 45) gathered from an online advertisement bidding exchange(market place, fig. 10, advertising market, col 1 line 46 – 47) 
wherein the ad campaign is configured with criteria that specifies the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted by the advertisement campaign a defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
for the advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
for the advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
for the advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
for the advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
for the advertisement campaign configured with the criteria that specifies that the first users having a first characteristic (target, characteristics , fig. 9, would be elements . i.e.cable, dsl) are to be targeted, by the advertising campaign,  the defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users having a second characteristic. (target, characteristics , fig. 9, would be elements . i.e.cable, dsl)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would have recognized that applying the known technique of KETCHUM would have yielded predictable results and resulted in an improved system. The examiner states that KETCHUM’s method  would ultimately improve MAK’s method of targeting advertising though manipulating campaign settings in MAK (See col 1 line 20 – 25) Furthermore it would have been recognized that applying the technique of KETCHUM with MAK would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign to include targeting advertisements based on specific rules sets / characteristics. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

MAK / KETCHUM does not explicitly disclose:
the  first device with a first operating system 
the second devices with a second operating system
LOFFE teaches:
the  first device with a first operating system (OS, para. 0370)
the second devices with a second operating system (OS, para. 0370)

IT would be obvious to combine MAK / KETCHUM’s method of wherein the ad campaign provides for targeting first users having a first characteristic a defined amount more than second users having a second characteristic to combine with LOFFE’s method of targeting using the characteristic of users such as the users’ operating systems. This would allow MAK to improve the increase of revenue with increased reach (Ketchum – col 7 line 34 – 37)

MAK / KETCHUM / LOFFE does not disclose:
wherein first view is indicative of a ratio of the second number to the first number
MAK / KETCHUM / LOFFE discloses of adjusting advertisement pacing associated with first historical evidence of successful playback but SCHOEN’s disclose:
wherein first view is indicative of a ratio of the second number to the first number (para. 0056 and 0057)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would recognize that it would be obvious to combine MAK / KETCHUM / LOFFE’s method of adjusting the pacing of  advertisements to combine with SCHOEN’s method of adjusting the pacing of advertisements based upon a ratio such that this would allow for MAK / KETCHUM / LOFFE to determine accuracy / effectiveness of advertisement delivery (SCHOEN – para. 0005)

Regarding Claim 37:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations in claim 36:
MAK discloses:
The computer-implemented method of claim 36, wherein the adjusting in a first direction comprises: determining a first difference between the desired total number and the second number; (deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)   determining a first remaining period of time that remains of the first time period; determining the second target number based upon the first difference and the first remaining period of time.  (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)

Regarding Claim 38:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations in claim 37:
MAK discloses:
The computer-implemented method of claim 37, wherein the adjusting in a second direction comprises: determining a second difference between the desired total number and the fourth number; (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071) determining a second remaining period of time that remains of the first time period; and determining the actual target number based upon the second difference and the second remaining period of time.  (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)

Regarding Claim 39:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations in claim 36:
MAK discloses:
The computer-implemented method of claim 36, comprising: determining, at a given time during the fourth time period, a sixth number of video advertisements already served(end beacon, see ref at least at para. 0059)  in the fourth time period prior to the given time.  (Records of ads delivered, para. 0035)  

Regarding Claim 40:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations in claim 39:
MAK discloses:
40. The computer-implemented method of claim 39, comprising: comparing the number of video advertisements (video advertisements, para. 0009) already served in the fourth time period with the actual target number.  (Actual, para. 0009)


Claims 43 – 47, and 50 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 2014123173 – Mak et al. hereinafter as MAK in view of US Patent 8117067 – Ketchum et al. hereinafter as KETCHUM in further view of US PG Pubs 20070260515 – Schoen et al. hereinafter as SCHOEN

Regarding Claim 43: 
A system comprising: 
a processor; (processor, para. 0041) 
memory (memory, para. 0041) comprising instructions that, when executed the processor(processor, para. 0041), cause the processor to perform operations comprising: 
Determining, a desired total number of video advertisements(total viewership number, para. 0008) to be served out for an advertisement campaign over a first time period having a first duration; (total viewership number, para. 0008)
dividing the first time period into a plurality of time periods comprising a second time period having a second duration(subdivision time increments, para. 0009), a third time period having the second duration(subdivision time increments, para. 0009) and a fourth time period having the second duration; (subdivision time increments, para. 0009)
calculating a nominal target number(views, para. 0060) representing a number of video advertisements to be served in the second time period in association with the advertisement campaign; (views, para. 0060)
serving, to a first set of user devices, a first number of video advertisements for the advertisement campaign during the second time period, (hourly increments para. 0064)wherein the first number of video advertisements is based upon the nominal target number; (para. 0064)
receiving, from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back; (allocated ad complete at client, para. 0059)
determining, based upon the first playback information, that a second number of video advertisements for the advertisement campaign were successfully played back(tracking of programing and advertising view, para. 0009, 0034) at the first set of user devices, wherein the second number is different than the first number;  14/607,638 Page 3  (various pacing ad impression to para. 0060)
adjusting, in a upward direction (increase or decrease, para. 0033) and based upon first historical evidence of successful playback(tracking views,  para. 0009, 0034), on the second number and the desired total number, (adjust, para. 0041) the nominal target number to a second target number associated with the third time period; (actual and projected viewership numbers adjusted based on viewership for each time increment, 1410 figure 14 para. 0083)
wherein the adjusting comprises:
adjusting the nominal target number to an initial target number based upon a ratio of (i) a difference between the desired total number and the second number to 
(ii) remaining time periods of the plurality of time periods; (actual and projected viewership numbers adjusted based on viewership for each time increment, figure 6 and figure 14 para. 0060, 0083) and adjusting the initial target number to the second target number based upon the first historical evidence of successful playback(tracking views,  para. 0009, 0034)
serving, to a second set of user devices, a third number of video advertisements for the advertisement campaign during the third time period, wherein the third number of video advertisements is based upon the second target number; (curve fitting technique, para. 0062)
receiving, from at least one user device of the second set of user devices, second playback information indicative of video advertisements being played back; (allocated ad complete at client in response to each request, para. 0059)
determining, based upon the second playback information, (para. 0060, 0061) that a fourth number of video advertisements for the advertisement campaign were successfully played back at the second set of user devices, wherein the fourth number is different than the third number; (various pacing ad impression to para. 0060)
adjusting, in a second direction and based on the fourth number and the desired total number, (increase or decrease, para. 0033) the second target number to an actual target number associated with the fourth time period; (measured, vs projected, para. 0069)
serving, to a third set of user devices, a fifth number of video advertisements for the advertisement campaign during the fourth time period, wherein the fifth number of video advertisements is based upon the actual target number. (measured, vs projected, para. 0069)
MAK does not explicitly disclose:
determining, based upon run time statistics gathered from an online advertisement bidding exchange
wherein the ad campaign is configured with criteria that specifies that first users associated with a first characteristic are to be targeted, by the advertising campaign a defined amount more than second users associated with a second characteristic.
KETCHUM teaches:
determining, based upon run time statistics(historic, col 28 – 45) gathered from an online advertisement bidding exchange(market place, fig. 10, advertising market, col 1 line 46 – 47) 
wherein the ad campaign is configured with criteria that specifies that first users associated with a first characteristic(target, characteristics would be elements . i.e.cable, dsl) to be targeted, by the advertising campaign a defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users associated with a second characteristic. (target, characteristics would be elements . i.e.cable, dsl)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would have recognized that applying the known technique of KETCHUM would have yielded predictable results and resulted in an improved system. The examiner states that KETCHUM’s method  would ultimately improve MAK’s method of targeting advertising though manipulating campaign settings in MAK (See col 1 line 20 – 25) Furthermore it would have been recognized that applying the technique of KETCHUM with MAK would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign to include targeting advertisements based on specific rules sets / characteristics. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)
MAK / KETCHUM  does not disclose:
wherein first view is indicative of a ratio of the second number to the first number
MAK / KETCHUM  discloses of adjusting advertisement pacing associated with first historical evidence of successful playback but SCHOEN’s disclose:
wherein first view is indicative of a ratio of the second number to the first number (para. 0056 and 0057)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would recognize that it would be obvious to combine MAK / KETCHUM’s method of adjusting the pacing of  advertisements to combine with SCHOEN’s method of adjusting the pacing of advertisements based upon a ratio such that this would allow for MAK / KETCHUM to determine accuracy / effectiveness of advertisement delivery (SCHOEN – para. 0005)


Regarding Claim 44 and 51:
MAK / KETCHUM discloses the limitations of claim 43:
MAK discloses:
44. The system of claim 43, wherein the adjusting in a first direction comprises: determining a first difference between the desired total number and the second number; (deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)   determining a first remaining period of time that remains of the first time period; determining the second target number based upon the first difference and the first remaining period of time.  (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)

Regarding Claim 45 and 52:
MAK / KETCHUM / SCHOEN discloses the limitations of claim 44:
MAK discloses:
45. The system of claim 44, wherein the adjusting in a second direction comprises: determining a second difference between the desired total number and the fourth number; (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071) determining a second remaining period of time that remains of the first time period; and determining the actual target number based upon the second difference and the second remaining period of time.  (Deficiency or surplus in allocation ad allowance may be adjusted, para. 0071)

Regarding Claim 46 and 53:
MAK / KETCHUM / SCHOEN discloses the limitations of claim 43:
MAK discloses:
46. The system of claim 43, comprising: determining, at a given time during the fourth time period, a sixth number of video advertisements already served(end beacon, see ref at least at para. 0059)  in the fourth time period prior to the given time.  (Records of ads delivered, para. 0035)  

Regarding Claim 47:
MAK / KETCHUM / SCHOEN discloses the limitations of claim 46:
MAK discloses:
47. The system of claim 46, comprising: comparing the number of video advertisements (video advertisements, para. 0009) already served in the fourth time period with the actual target number.  (Actual, para. 0009)

Regarding Claim 50:
MAK discloses:
A computer-readable (computer readable, para. 0043) storage medium comprising instructions that, when executed by a processor (computer, para. 0040), cause the processor to perform operations comprising: 
receiving information about a desired total number of video advertisements(total viewership number, para. 0008) to be served out for an advertisement campaign over a first time period having a first duration; (total viewership number, para. 0008)
dividing the first time period into a plurality of time periods comprising a second time period having a second duration(subdivision time increments, para. 0009), a third time period having the second duration(subdivision time increments, para. 0009) and a fourth time period having the second duration; (subdivision time increments, para. 0009)
calculating a nominal target number(views, para. 0060) representing a number of video advertisements to be served in the second time period in association with the advertisement campaign; (views, para. 0060)
serving, to a first set of user devices, a first number of video advertisements for the advertisement campaign during the second time period, (hourly increments para. 0064)wherein the first number of video advertisements is based upon the nominal target number; (para. 0064)
receiving, from at least one user device of the first set of user devices, first playback information indicative of video advertisements being played back; (allocated ad complete at client, para. 0059)
determining, based upon the first playback information, that a second number of video advertisements for the advertisement campaign were successfully played back(para. 0009) at the first set of user devices, wherein the second number is different than the first number;  14/607,638 Page 3  (various pacing ad impression to para. 0060)
adjusting, in a first direction (increase or decrease, para. 0033) and based on the second number and the desired total number, (adjust, para. 0041) the nominal target number to a second target number associated with the third time period; (actual and projected viewership numbers adjusted based on viewership for each time increment, 1410 figure 14 para. 0083)
serving, to a second set of user devices, a third number of video advertisements for the advertisement campaign during the third time period, wherein the third number of video advertisements is based upon the second target number; (curve fitting technique, para. 0062)
receiving, from at least one user device of the second set of user devices, second playback information indicative of video advertisements being played back; (allocated ad complete at client in response to each request, para. 0059)
determining, based upon the second playback information, (para. 0060, 0061) that a fourth number of video advertisements for the advertisement campaign were successfully played back at the second set of user devices, wherein the fourth number is different than the third number; (various pacing ad impression to para. 0060)
adjusting, in a second direction and based on the fourth number and the desired total number, (increase or decrease, para. 0033) the second target number to an actual target number associated with the fourth time period; (measured, vs projected, para. 0069)
serving, to a third set of user devices, a fifth number of video advertisements for the advertisement campaign during the fourth time period, wherein the fifth number of video advertisements is based upon the actual target number. (measured, vs projected, para. 0069)

MAK does not explicitly disclose:
wherein the advertisement campaign provides for targeting first users associated with a first characteristic a defined amount more than second users associated with a second characteristic; 
KETCHUM teaches:
wherein the ad campaign provides for targeting first users associated with a first characteristic(target, characteristics would be elements . i.e.cable, dsl) a defined amount more than( percentage, col 12 line 12 – 25, percent allocation) second users associated with a second characteristic. (target, characteristics would be elements . i.e.cable, dsl)

It would have been obvious to one of ordinary skill in the art would have recognized that applying the known technique of KETCHUM would have yielded predictable results and resulted in an improved system. The examiner states that KETCHUM’s method  would ultimately improve MAK’s method of targeting advertising though manipulating campaign settings in MAK (See col 1 line 20 – 25) Furthermore it would have been recognized that applying the technique of KETCHUM with MAK would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign to include targeting advertisements based on specific rules sets / characteristics. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Claim(s) 41 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 2014123173 – Mak et al. hereinafter as MAK in view of US Patent 8117067 – Ketchum et al. hereinafter as KETCHUM in view of US PG Pubs 20110258056 – Loffe et al. hereinafter as LOFFE in further view of  US PG Pubs 20070260515 – Schoen et al. hereinafter as SCHOEN in further view of US PG Pubs 20120323674 – Simmons et al. hereinafter as SIMMONS 

Regarding Claim 41:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations above:
MAK does not disclose:
 wherein the first devices having the first operating system are served content with a different individually trackable serve-out rate than the second devices having the second operating system
SIMMONS teaches:
wherein the first devices having the first operating system(Operating System, para. 231) are served content with a different individually trackable (tracking logs, para. 0105)serve-out rate( budget pacing, para. 0267) than the second devices having the second operating system(Operating System, para. 0231)
 
This known technique is applicable to the system of MAK / KETCHUM / LOFFE / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would have recognized that applying the known technique of SIMMONS method of tracking pacing based upon a specific characteristics (user device criteria such as operating system) would yield provide different pacing such that a different operating system would perform a different pacing such that this would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of SIMMONS with MAK / KETCHUM / LOFFE / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Regarding Claim 42:
MAK / KETCHUM / LOFFE / SCHOEN discloses the limitations above.
MAK does not disclose:
wherein a pacer module controls a first serve-out rate of content to the first devices having the first operating system separately from a second serve-out rate of content to the second devices having the second operating system
SIMMONS teaches: 
wherein a pacer module controls a first serve-out rate of content to the first devices having the first operating system(Operating System, para. 231) separately (tracking logs, para. 0105)from a second serve-out rate ( budget pacing, para. 0267) of content to the second devices having the second operating system(Operating System, para. 231)
This known technique is applicable to the system of MAK / KETCHUM / LOFFE / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filling date of the applicants invention would have recognized that applying the known technique of SIMMONS method of tracking pacing based upon a specific characteristics (user device criteria such as operating system) would yield provide different pacing such that a different operating system would perform a different pacing such that this would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of SIMMONS with MAK / KETCHUM / LOFFE / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Claim(s) 54 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 2014123173 – Mak et al. hereinafter as MAK in view of US Patent 8117067 – Ketchum et al. hereinafter as KETCHUM in further view of US PG Pubs 20070260515 – Schoen et al. hereinafter as SCHOEN in further view of US PG Pubs 20120323674 – Simmons et al. hereinafter as SIMMONS 

Regarding Claim 54:
MAK / KETCHUM / SCHOEN discloses the limitations above:
MAK does not disclose:
 wherein the first devices associated with the first characteristic are served content with a different individually trackable serve-out rate than the second devices associated with the second characteristic 
SIMMONS teaches:
wherein the first devices associated with the first characteristic(Operating System, para. 231) are served content with a different individually trackable (tracking logs, para. 0105)serve-out rate( budget pacing, para. 0267) than the second devices having the second operating system(Operating System, para. 0231)
 
This known technique is applicable to the system of MAK / KETCHUM / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would be obvious to one of ordinary skill in the art before the effective filing date of the applicants invention to would have recognized that applying the known technique of SIMMONS method of tracking pacing based upon a specific characteristics (user device criteria such as operating system) would yield provide different pacing such that a different characteristic would perform a different pacing such that this would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of SIMMONS with MAK / KETCHUM / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Regarding Claim 55:
MAK / KETCHUM / SCHOEN discloses the limitations above.
MAK does not disclose:
wherein a pacer module controls a first serve-out rate of content to the first devices associated with the first characteristic separately from a second serve-out rate of content to the second devices  of the second users associated with the second characteristic 
SIMMONS teaches: 
wherein a pacer module controls a first serve-out rate of content to the first devices associated with the first characteristic(Operating System, para. 231) separately(tracking logs, para. 0105) from a second serve-out rate( budget pacing, para. 0267) of content to the second devices  of the second users associated with the second characteristic (Operating System, para. 231)
wherein a pacer module controls a first serve-out rate of content to the first devices having the first operating system(Operating System, para. 231) separately from a second serve-out rate ( budget pacing, para. 0267) of content to the second devices having the second operating system(Operating System, para. 231)
This known technique is applicable to the system of MAK / KETCHUM / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would be obvious to one of ordinary skill in the art before the effective filing date of the applicants invention would have recognized that applying the known technique of SIMMONS method of tracking pacing based upon a specific characteristics (user device criteria such as operating system) would yield provide different pacing such that a different characteristic would perform a different pacing such that this would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of SIMMONS with MAK / KETCHUM / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Claim(s) 48 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 2014123173 – Mak et al. hereinafter as MAK in view of US Patent 8117067 – Ketchum et al. hereinafter as KETCHUM in further view of US PG Pubs 20070260515 – Schoen et al. hereinafter as SCHOEN  in view of  US Patent 20150170222  - Els et al. hereinafter as ELS

Regarding Claim 48:
MAK / KETCHUM / SCHOEN discloses the limitations above:
MAK does not disclose:
responsive to determining that that the actual target number is greater than the number of video advertisements already served in the fourth time period, allowing the advertisement campaign to participate in a next advertisement serving opportunity. 
ELS teaches:
 responsive to determining that that the actual target number(target, para. 0028) is greater than the number of video advertisements already served in the fourth time period (won, 0028), allowing the advertisement campaign to participate in a next advertisement serving opportunity.  (win, para. 0028, 0070) 
This known technique is applicable to the system of MAK / KETCHUM / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would be obvious to one of ordinary skill in the art before the effective filing date of the applicants invention would have recognized that applying the known technique of ELS would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of ELS with MAK / KETCHUM / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system. (KSR Rationale D)

Regarding Claim 49:
MAK / KETCHUM / SCHOEN discloses the limitations above.
MAK does not disclose:
determining that that the actual target number is less than the number of video advertisements already served in the fourth time period, prohibiting the advertisement campaign from participating in a next advertisement serving opportunity.
ELS teaches: 
responsive to determining that that the actual target number is less than the number of video advertisements already served in the fourth time period, (If goal is met, campaign ends bidding, para. 0032) prohibiting the advertisement campaign from participating in a next advertisement serving opportunity. (If goal is met, campaign ends bidding, para. 0032) 
This known technique is applicable to the system of MAK / KETCHUM / SCHOEN as they both share characteristics and capabilities for pacing the delivery of advertisements. It would be obvious to one of ordinary skill in the art before the effective filing date of the applicants invention would have recognized that applying the known technique of ELS would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of ELS with MAK / KETCHUM / SCHOEN would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features within pacing advertisements of an ad campaign. Further, MAK would have been recognized by those of ordinary skill in the art as resulting in an improved system.  (KSR Rationale D)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.T/Examiner, Art Unit 3681  

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681